              Case 21-13797-SMG        Doc 24    Filed 04/22/21      Page 1 of 10




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION
                                www.flsb.uscourts.gov

In re:                                                            Chapter 11

LIBERTY POWER HOLDINGS, LLC,                                      Case No. 21-13797-PDR

         Debtor.

                                           /

                                   NOTICE OF FILING

         LIBERTY POWER HOLDINGS, LLC (the “Debtor” or “Holdings”), by and through

undersigned counsel hereby files the Second Amended and Restated Management Services

Agreement dated July 6, 2020 attached hereto as Exhibit “A”.

                                           Respectfully Submitted,

                                           GENOVESE JOBLOVE & BATTISTA, P.A.
                                           Proposed Attorneys for Debtors-in-Possession
                                           100 Southeast Second Street, Suite 4400
                                           Miami, Florida 33131
                                           Telephone: (305) 349-2300
                                           Facsimile: (305) 349-2310

                                           By:    /s/     Mariaelena Gayo-Guitian
                                                  Paul J. Battista, Esq.
                                                  Florida Bar No. 884162
                                                  pbattista@gjb-law.com
                                                  Mariaelena Gayo-Guitian, Esq.
                                                  Florida Bar No. 813818
                                                  mguitian@gjb-law.com
                                                  Heather L. Harmon
                                                  Florida Bar No. 13192
                                                  hharmon@gjb-law.com
              Case 21-13797-SMG         Doc 24       Filed 04/22/21   Page 2 of 10




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a copy of the foregoing Notice was served via electronic

mail and CM/ECF Notification upon all interested parties registered to receive electronic

notification and/or via U.S. Mail or e-mail as indicated on the Service List below on the 22nd day

of April, 2021.

                                        SERVICE LIST

Served Via CM/ECF Notification

Scott Andron on behalf of Creditor Broward County
sandron@broward.org, swulfekuhle@broward.org

Paul J. Battista, Esq on behalf of Debtor Liberty Power Holdings, LLC
pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Served via U.S. Mail/E-Mail upon:

Victoria Dusch, Chief Financial Officer vdusch@libertypowercorp.com
David Hernandez, Chief Executive Officer - dhernandez@libertypowercorp.com
Alberto Daire past president adaire@libertypowercorp.com
Derik Viner, President dviner@libertypowercorp.com
Marty Halpern - Manager - United TranzActions mhalpern@unitedtranzactions.com
Stephen Gray - Independent Director ssg@grayandcompanyllc.com
Stephen Gibelli, General In house counsel sgibelli@libertypowercorp.com
Breton Leone-Quick, Esq BLeone-Quick@mintz.com
Audrey Louison, Esq ALouison@mintz.com




                                                 2
Case 21-13797-SMG   Doc 24       Filed 04/22/21   Page 3 of 10




              EXHIBIT A




                             3
               Case 21-13797-SMG         Doc 24      Filed 04/22/21    Page 4 of 10

                                                                                   Execution Copy


                           SECOND AMENDED AND RESTATED

                        MANAGEMENT SERVICES AGREEMENT

       This Second Amended and Restated Management Services Agreement is made as of July
6, 2020 (“Agreement”), by and among Liberty Power Corp, L.L.C., a Delaware limited liability
company (“Parent”) and Liberty Power Holdings LLC, a Delaware limited liability company
(“Holdings”). Parent and Holdings are sometimes referred to in this Agreement individually as a
“Party” and collectively as the “Parties”.

                                           RECITALS

       WHEREAS, the Parties entered into that certain Management Services Agreement, dated
as of August 8, 2006, as amended by First Amendment to Management Services Agreement,
dated January 27, 2009, and as further amended by Amended and Restated Management
Services Agreement, dated January 27, 2014 (collectively, the “Original MSA”);

          WHEREAS, Holdings is a special purpose, wholly-owned, downstream subsidiary of
Parent;

       WHEREAS, Holdings is the holder of 100% of the membership interests in each of LPT,
LLC, a Delaware limited liability company (authorized to do business in Texas as LPT SP, LLC)
(“LPT”), Liberty Power Maryland LLC, a Delaware limited liability company (“LPMD”) and
Liberty Power District of Columbia LLC, a Delaware limited liability company (“LPDC”) (the
“OpCos”);

        WHEREAS, Holdings is a party to (i) that certain Supply and Services Agreement, dated
as of July 6, 2020 (the “Supply Agreement”), by and among Boston Energy Trading and Marketing
LLC (“BETM”) and Holdings and (ii) that certain Pledge and Security Agreement, dated as of July
6, 2020 (the “Security Agreement”), by and among BETM, Holdings, Liberty Power Super
Holdings LLC, LPT, LPMD and LPDC;

        WHEREAS, each of the OpCos are engaged in the business of marketing and selling
electricity and related energy products to commercial and/or industrial customers in the States of
Texas and Maryland, and in the District of Columbia, respectively, as retail energy providers; and

        WHEREAS, the Parties now desire to amend and restate the Original MSA in its entirety,
upon the terms and conditions set forth in this Agreement and to obtain from Parent certain
management and administrative services, including without limitation those services identified on
the attached Schedule A (collectively, the “Management Services”), which Holdings intends to
provide in turn to each of the OpCos pursuant to a separate Subsidiary Services Agreement.

       NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties set forth in this Agreement, the Parties do hereby state and agree as
follows:




                                                 1
              Case 21-13797-SMG         Doc 24      Filed 04/22/21    Page 5 of 10

                                                                                  Execution Copy


                                         AGREEMENT

      1.      Provision of Management Services. On and subject to the terms, conditions,
covenants and agreements herein, Parent hereby agrees to provide the Management Services to
Holdings during the Term of this Agreement.

       2.      Term.

               2.1     Term. The term of this Agreement shall be perpetual (the “Term”).

                2.2    Termination for Breach. If, during the Term of this Agreement, Holdings
fails to observe any covenant or condition of this Agreement, including without limitation failing
to make a payment as directed by Parent, and such failure continues for fifteen (15) business days
after written notice of such failure is received by Holdings, then Parent may terminate this
Agreement by providing written notice to Holdings and BETM in accordance with Section 2.3. If
during the Term of this Agreement, Parent fails to observe any covenant or condition of this
Agreement and such failure continues for fifteen (15) business days after written notice of such
failure is received by Parent, then Holdings may terminate this Agreement by providing written
notice to Parent and BETM in accordance with Section 2.3.

               2.3     Notice of Termination. Any notice of termination provided by Parent to
Holdings or BETM, or provided by Holdings to Parent or BETM, pursuant to Section 2.2 hereof
must be in writing and must state the date upon which the Agreement will terminate, which date
must be not less than 45 days after the written notice is provided by the terminating Party.

       3.      Payments for Services.

               3.1    Amount. Holdings shall pay to Parent on a monthly basis in arrears an
amount equal to the actual expenses incurred by Parent in providing the Management Services
during the prior month. Except as set forth in Section 3.3 below, each payment shall be paid within
five (5) business days after Parent requests the payment from Holdings and provides sufficient
detail as may be reasonably requested by Holdings to determine the basis for the requested
payment; provided that Parent and Holdings acknowledge that such payments by Holdings to
Parent shall be made as permitted and in accordance with the priority set forth in Section 6.3 of
the Supply Agreement.

              3.2     Records. Parent shall at all times during the Term of this Agreement keep
true and accurate records for each calendar month of all costs and expenses related to the
Management Services provided to Holdings in such form and manner that all amounts payable to
Parent under Section 3.1 may be readily and accurately determined.

                3.3    Advanced Funding of Obligations. As and when necessary, Parent may
request in writing a payment (a “Funding Request”) from Holdings specifying the amount of such
payment and providing sufficient detail as may be reasonably requested by Holdings to determine
the basis for such payment. The amount of each Funding Request shall equal (a) 100% of the
reasonable estimate of the amount that Parent is required to make on account of the Management
Services to be provided to Holdings, as determined in a commercially reasonable manner by
Parent, or (b) such other amount as is agreed upon by Parent and Holdings. Each Funding Request

                                                2
              Case 21-13797-SMG           Doc 24      Filed 04/22/21    Page 6 of 10

                                                                                     Execution Copy


shall be paid to Parent on the business day following the day on which the Funding Request was
made.

               3.4     Reconciliation. No later than thirty (30) days after the end of the Term of
this Agreement, Parent and Holdings shall reconcile the payments made by Holdings with the
actual expenses incurred by Parent for the Management Services received by Holdings during the
Term of this Agreement. Any amounts owed by Holdings to Parent for Management Services
provided by Parent, or any amounts owed by Parent to Holdings as a result of an over-payment,
shall be paid within five (5) business days after the conclusion of such reconciliation or at such
other time as may be agreed to by Parent and Holdings.

       4.      Parent’s Representations, Warranties and Covenants. As an inducement to
Holdings to enter into this Agreement, Parent covenants that Parent will comply in all material
respects with all applicable federal, state and local laws, rules, regulations and ordinances
applicable to Management Services to be provided pursuant to this Agreement.

        5.      Holdings’ Representations, Warranties and Covenants. As an inducement to Parent
to enter into this Agreement, Holdings covenants that it will comply in all material respects with
all applicable federal, state and local laws, rules, regulations and ordinances applicable to the
Management Services provided by Parent to Holdings.

       6.      Miscellaneous.

                6.1      Applicable Law Construction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to a contract executed
and performed in such State, without giving effect to the conflicts of laws principles thereof, and,
to the extent applicable, the federal laws of the United States of America. The Parties acknowledge
and agree that they have been represented by counsel and that each of the Parties has participated
in the drafting of this Agreement. Accordingly, it is the intention and agreement of the Parties that
the language, terms and conditions of this Agreement are not to be construed in any way against
or in favor of any Party hereto by reason of the responsibilities in connection with the preparation
of this Agreement.

               6.2     Rights And Duties On Termination. Upon termination of this Agreement,
each Party shall in good faith assist and cooperate with the other Party to facilitate the transfer or
performance of the services to Holdings or to any third party designated by Holdings. Parent agrees
to provide Holdings (or its designee) originals or copies of all books and records pertaining to
Holdings and the services received by Holdings up to and including the date of such termination
of this Agreement; provided, that any such designee has agreed to enter into a confidentiality
agreement with respect to such books and records acceptable to both Holdings and Parent.

               6.3     Remedies Cumulative. Except as herein expressly provided, the remedies
provided herein are cumulative and do not preclude the assertion by any Party of any other rights
it may have or the seeking of any other remedies against the other Party.

            6.4      Amendment and Restatement. This Agreement amends and restates the
Original MSA in its entirety, effective as of the date of this Agreement. Upon execution and


                                                  3
              Case 21-13797-SMG           Doc 24      Filed 04/22/21    Page 7 of 10

                                                                                     Execution Copy


delivery of this Agreement by the Parties, the Original MSA shall be null and void and of no further
effect.

              6.5     Amendments. At any time this Agreement may be amended or
supplemented by an instrument containing such additional agreements or provisions as the Parties
determine to be necessary, desirable or expedient to further the purposes of this Agreement, to
modify the provisions hereof or for such other reasons as the Parties may determine. Any such
instrument must be in writing and must be signed by Parent and Holdings.

               6.6     Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties with respect to the transactions contemplated hereby and supersede
any prior discussions, agreements and understandings relating to the subject matter hereof.

               6.7      Assignment. Neither Parent nor Holdings may assign, transfer or otherwise
convey their respective interests in this Agreement, or any part thereof, during the Term without
the other Party’s prior written consent.

               6.8     Binding Effect. This Agreement shall bind and inure to the benefit of the
Parties and their respective successors and permitted assigns.

                6.9     Waiver. No failure on the part of any Party hereto to exercise, and no delay
in exercising any right, power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or remedy by any such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No express waiver or
assent by any Party hereto to any breach of or default in any term or condition of this Agreement
shall constitute a waiver of or an assent to any succeeding breach of or default in the same or any
other term or condition hereof.

                 6.10 Sections, Headings. Unless otherwise stated, all reference herein to sections
are to articles and sections of this Agreement. The article and section headings contained in this
Agreement are for convenient reference only, and shall not in any way affect the meaning or
interpretation hereof.

                6.11 Severability. All rights and restrictions contained in this Agreement may
be exercised and shall be applicable and binding only to the extent that they do not violate any
applicable laws and are intended to be limited to the extent necessary so that they will not render
this Agreement illegal, invalid or unenforceable. If any term of this Agreement shall be held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, it is the intention of the
Parties that the remaining terms hereof shall constitute their agreement with respect to the subject
matter hereof, and all of such remaining terms shall remain in full force and effect.

               6.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall be considered one
and the same instrument.

               6.13 Non-Petition. Notwithstanding any other provision of this Agreement, the
Parent covenants and agrees that it shall not, prior to the date which is one year and one day (or, if
longer, any applicable preference period plus one day) after the payment in full of the obligations

                                                  4
              Case 21-13797-SMG         Doc 24      Filed 04/22/21    Page 8 of 10

                                                                                  Execution Copy


under the Supply Agreement and Security Agreement, institute against, or join any other person
in instituting against, Holdings any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or any similar proceeding under any federal or state bankruptcy or similar
law; provided, that nothing in this provision shall preclude, or be deemed to stop, the Parent from
taking any action prior to the expiration of the aforementioned one year and one day period in (i)
any case or proceeding voluntarily filed or commenced by Holdings or (ii) any involuntary
insolvency proceeding filed or commenced against Holdings by a person other than the Parent.
The provisions of this Section 6.13 shall survive the termination of this Agreement.

                               [SIGNATURE PAGE FOLLOWS]




                                                5
Case 21-13797-SMG   Doc 24   Filed 04/22/21   Page 9 of 10
             Case 21-13797-SMG         Doc 24     Filed 04/22/21     Page 10 of 10

                                                                                 Execution Copy


                                    SCHEDULE A
                                MANAGEMENT SERVICES

        1.     Sales. Dedicated National/Key account sales personnel as well as external, third
party sales channels are functions performed by Parent for the benefit of all subsidiaries.

        2.     Marketing. Promotional campaigns to include print and other media. Participation
in trade shows, industry events and forums. Design, production and development of collateral sales
materials such as brochures and Master Customer Contracts.

        3.     Energy Operations. Development and analysis of market data, customer load
profiles, products and risk analysis. Risk pricing of customer products.

        4.     Supplier Relations. Development of energy hedge supplier and financial
counterparty relationships. Execution of hedging strategy commensurate with energy operations
pricing and products.

       5.     Regulatory Affairs. Cultivate and maintain regulatory relationships with Public
Service Commissions, Independent System Operators, national and state bodies to ensure
regulatory compliance and legislative monitoring.

       6.      Customer Care Operations. Manage higher echelon customer care calls. Ensure
business continuity. Perform customer portfolio analysis and monitoring to include retention.

        7.    Information Technology. Evaluation, purchasing and installation of company-
wide operational systems, business unit level software and hardware. On-going systems support
and training.

        8.     Finance and Accounting. Financial accounting, budgeting, payments to/from
customers, outside service providers and vendors. Financial forecasting, modeling and business
unit projections.

       9.     Human Resources. Personnel screening, hiring, training, evaluation and, when
required, termination. Liaison between managed services that are outsourced and Liberty
employees.

       10.     Other. Administrative and any other shared services such as project or general
consultants, administrative assistants, travel, lodging, event planning, etc.
